Exhibit 10.3

EXECUTION VERSION

STANDBY PURCHASE AGREEMENT

This STANDBY PURCHASE AGREEMENT (this “Agreement”) is made and entered into on
October 23, 2014, by and among Coliseum Capital Partners, L.P., a Delaware
limited partnership, Coliseum Capital Partners II, L.P., a Delaware limited
partnership, Coliseum Capital Co-Invest, L.P., a Delaware limited liability
company, and Blackwell Partners, LLC, a Georgia limited liability company (each,
a “Standby Purchaser”, and collectively, the “Standby Purchasers”), and The
Providence Service Corporation, a Delaware corporation (the “Company”).

RECITALS

WHEREAS, the Company proposes to distribute, at no charge, to each holder of
record of shares of common stock, par value $0.001 per share, of the Company
(the “Common Stock”) on a record date to be set by the Board of Directors of the
Company (the “Record Date”) non-transferable rights (the “Rights”) to subscribe
for and purchase (the “Rights Offering”) shares of Series A Preferred Stock, par
value $0.001 (the “Preferred Stock”), governed by a certificate of designation
to be negotiated in good faith by the parties on the terms and conditions set
forth in the term sheet (the “Term Sheet”) set forth on Exhibit A hereto;

WHEREAS, certain shares of the Preferred Stock may be converted into, or
exchanged for, Series A-1 Preferred Stock, par value $.001 (the “Series A-1
Preferred Stock”), governed by a certificate of designation to be negotiated in
good faith by the parties on the terms and conditions set forth in the Term
Sheet;

WHEREAS, the Company desires to raise a total of $65,500,000 in connection with
the Rights Offering;

WHEREAS, in connection with the Rights Offering, the Company’s stockholders of
record as of the Record Date will receive a specified number of Rights for each
share of Common Stock held as of the Record Date to purchase a specified number
of shares of Preferred Stock;

WHEREAS, each whole Right will entitle the holder thereof to purchase one share
of Preferred Stock (the “Subscription Privilege”) at a specified price equal to
$100.00 (the “Subscription Price”) and at a specified conversion price equal to
$39.88, which is equal to the closing price of the Common Stock on the NASDAQ
Stock Market on October 22, 2014;

WHEREAS, on the date hereof, the Company issued to the Standby Purchasers a 14%
unsecured subordinated note in aggregate principal amount of $65,500,000 (the
“Note”), pursuant to which the Company is obligated to pre-pay the Note, in
whole or in part, with the net proceeds the Company receives from the Rights
Offering, including from the Standby Offering (as defined below); and

WHEREAS, as further consideration for purchasing the Note and in order to
facilitate the Rights Offering, the Standby Purchasers have agreed and committed
to purchase at the Subscription Price, subject to the terms and conditions of
this Agreement, any shares of Preferred Stock that are not exercised pursuant to
the Subscription Privilege in the Rights Offering (the “Unsubscribed Shares” and
such offering, the “Standby Offering”), in exchange for a backstop commitment
fee of $2,947,500 (the “Backstop Fee”), to be paid as of the date hereof.

AGREEMENT

NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained and other good and valuable consideration, the parties hereto agree as
follows:

Section 1. Standby Purchase Commitment.

(a) Standby Purchase Commitment. Subject to the terms and conditions of this
Agreement, if and to the extent Unsubscribed Shares are not purchased by the
Company’s stockholders pursuant to the exercise of Rights in connection with the
Rights Offering, each Standby Purchaser hereby agrees to purchase from the
Company, and the Company hereby agrees to sell to such Standby Purchaser, at the
Subscription Price a percentage, as set forth opposite such Standby Purchaser’s
name on Exhibit B (with respect to each Standby Purchaser, its



--------------------------------------------------------------------------------

“Percentage”), of all such Unsubscribed Shares, up to the full amount of shares
of Preferred Stock offered by the Company in the Rights Offering (the
“Commitment Amount”). Subject to the terms and conditions of this Agreement,
each Standby Purchaser affirms its agreement to its Percentage of the Commitment
Amount.

(b) Allocation of Unsubscribed Shares. Promptly following the expiration of the
Rights Offering, the Company will determine the amount of Unsubscribed Shares.
Upon the Company’s determination of the number of Unsubscribed Shares, the
Company promptly will notify each Standby Purchaser in writing of the amount of
Preferred Stock to be purchased by it, which amount may be less than the
Commitment Amount (the “Allocated Amount”).

(c) Closing. On the basis of the representations and warranties and subject to
the terms and conditions herein set forth, the closing of the purchase and sale
of the Allocated Amount (the “Closing”) shall take place at the offices of the
Company at 10:00 a.m., New York time, on the third business day following the
closing of the Rights Offering, or such other place, time or date as may be
determined by the parties hereto (the “Closing Date”). At the Closing, the
Company shall deliver or cause to be delivered to each Standby Purchaser (or its
designee) one or more certificates (or evidence of book-entry records)
representing the shares of Preferred Stock issued to such Standby Purchaser (or
its designee) in respect of the Allocated Amount, and such Standby Purchaser
shall deliver (or cause to be delivered) to the Company, by wire transfer of
immediately available funds, the aggregate Subscription Price relating to such
shares of Preferred Stock. The Standby Purchasers may, at or prior to the
Closing, reallocate the Percentages among themselves in their discretion, but
each Standby Purchaser shall remain severally liable for its original
Percentage.

(d) Backstop Fee. On the date hereof, the Company shall deliver (or cause to be
delivered) to each Standby Purchaser, by wire transfer of immediately available
funds, its Percentage of the Backstop Fee.

(e) Additional Series A Preferred Stock. As additional consideration for the
Standby Offering, if the Rights Offering is consummated, the Standby Purchasers
shall then have the option, for thirty (30) days following the consummation of
the Rights Offering (the “Option Period”), to purchase up to $15.0 million in
aggregate amount of Preferred Stock and/or Series A-1 Preferred Stock, as the
case may be, (the “Additional Preferred Stock”) at a price per share equal to
105% of the Subscription Price. (For the avoidance of doubt, if such option is
exercised in full, the Standby Purchasers would pay an aggregate exercise price
of $15.75 million and receive 150,000 shares of Series A Preferred Stock.) If
the Standby Purchasers desire to purchase any such shares of Additional
Preferred Stock during the Option Period, the Standby Purchasers shall deliver
to the Company a written notice (the “Exercise Notice”) during the Option Period
that the Standby Purchasers are exercising such option. The Exercise Notice
shall specify the number of shares of Additional Preferred Stock to be purchased
(the “Exercise Shares”) by each Standby Purchaser, and the total price for such
Exercise Shares (the “Exercise Price”). Five (5) business days following receipt
of the Exercise Notice, the Standby Purchasers shall deliver, by wire transfer
of immediately available funds, the aggregate Exercise Price to the Company, and
the Company shall promptly deliver such Exercise Shares against receipt of the
Exercise Price.

Section 2. Representations and Warranties of the Standby Purchaser. Each Standby
Purchaser, severally, not jointly, represents and warrants to the Company as
follows:

(a) Existence and Good Standing; Authority. Such Standby Purchaser is validly
existing and in good standing under the laws of the state of its formation and
has all requisite power and authority to carry on its business as now conducted.

(b) Authorization of Agreement; Enforceability. This Agreement has been duly and
validly authorized, executed and delivered by such Standby Purchaser. This
Agreement is valid, binding and enforceable against such Standby Purchaser in
accordance with its terms, subject, as to enforcement, to bankruptcy,
insolvency, reorganization and other laws of general applicability relating to
or affecting creditors’ rights and to general equity principals.

(c) Accredited Investor. Such Standby Purchaser is an “accredited investor” as
that term is defined in Regulation D promulgated under the Securities Act of
1933, as amended (the “Securities Act”).

(d) Information; Knowledge of Business. Such Standby Purchaser is familiar with
the business in which the Company is engaged. Such Standby Purchaser has
knowledge and experience in financial and business matters; is familiar with the
investments of the type that it is undertaking to purchase; is fully aware of
the problems and risks involved in making an investment of this type; and is
capable of evaluating the merits



--------------------------------------------------------------------------------

and risks of this investment. Such Standby Purchaser acknowledges that, prior to
executing this Agreement, it (and each of its representatives) has had the
opportunity to ask questions of and receive answers or obtain additional
information from a representative of the Company concerning the financial and
other affairs of the Company.

(e) Availability of Funds. Such Standby Purchaser has available sufficient funds
to pay its Percentage of the full Commitment Amount if needed.

(f) Investment Intent. Such Standby Purchaser is acquiring its shares of
Preferred Stock, and if applicable, Series A-1 Preferred Stock, for its own
account, with the intention of holding such shares for investment purposes and
with no present intention of participating, directly or indirectly, in a
distribution of such shares in violation of applicable securities laws, and such
Standby Purchaser will not make any sale, transfer or other disposition of such
shares for a period of six months from the Closing Date.

(g) No Manipulation or Stabilization of Price. Such Standby Purchaser has not
taken and will not take, directly or indirectly, any action designed to, or that
would constitute or that might reasonably be expected to, cause or result in,
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or
otherwise, stabilization or manipulation of the price of any security of the
Company in order to facilitate the sale or resale of any securities of the
Company, and such Standby Purchaser is not aware of any such action taken or to
be taken by any person.

Section 3. Representations and Warranties of the Company. The Company represents
and warrants to the Standby Purchasers as follows:

(a) Existence and Good Standing; Authority. The Company is a corporation validly
existing and in good standing under the laws of the State of Delaware and has
all requisite corporate power and authority to carry on its business as now
conducted.

(b) Authorization of Agreement; Enforceability. This Agreement has been duly and
validly authorized, executed and delivered by the Company. This Agreement is
valid, binding and enforceable against the Company in accordance with its terms,
subject, as to enforcement, to bankruptcy, insolvency, reorganization and other
laws of general applicability relating to or affecting creditors’ rights and to
general equity principals.

(c) Due Authorization and Issuance of Shares.

(i) All of the shares of Preferred Stock to be issued pursuant to this Agreement
(including the Additional Preferred Stock) will have been duly authorized for
issuance prior to the Closing, and, when issued and distributed as set forth in
the prospectus to be filed by the Company with the Securities and Exchange
Commission (the “Commission”) in connection with the Rights Offering (the
“Prospectus”) (or, with respect to the Additional Preferred Stock, when paid for
and issued in accordance with Section 1(e) hereof), will be validly issued,
fully paid and non-assessable; and none of such shares of Preferred Stock will
have been issued in violation of the preemptive rights of any security holders
of the Company arising as a matter of law or under or pursuant to the Company’s
certificate of incorporation, as amended, the Company’s bylaws, as amended, or
any material agreement or instrument to which the Company is a party or by which
it is bound.

(ii) The Additional Preferred Stock will have been duly authorized for issuance
prior to the Closing, and, when paid for and issued in accordance with
Section 1(e) hereof, will be validly issued, fully paid and non-assessable; and
none of such shares of Preferred Stock will have been issued in violation of the
preemptive rights of any security holders of the Company arising as a matter of
law or under or pursuant to the Company’s certificate of incorporation, as
amended, the Company’s bylaws, as amended, or any material agreement or
instrument to which the Company is a party or by which it is bound.

(iii) The Series A-1 Preferred Stock issuable upon the conversion or exchange of
the Preferred Stock, will have been duly authorized for issuance prior to the
Closing, and, when so issued, or when paid for and issued in accordance with
Section 1(e), as applicable, will be validly issued, fully paid and
non-assessable; and none of such shares of Series A-1 Preferred Stock will have
been issued in violation of the preemptive rights of any security holders of the
Company arising as a matter of law or under or pursuant to the Company’s
certificate of incorporation, as amended, the Company’s bylaws, as amended, or
any material agreement or instrument to which the Company is a party or by which
it is bound.



--------------------------------------------------------------------------------

(iv) The shares of Common Stock issuable upon conversion of the Preferred Stock
(including the Additional Preferred Stock) and the Series A-1 Preferred Stock,
will have been duly authorized for issuance prior to the Closing, and, when so
issued, will be validly issued, fully paid and non-assessable; and none of such
shares of Common Stock will have been issued in violation of the preemptive
rights of any security holders of the Company arising as a matter of law or
under or pursuant to the Company’s certificate of incorporation, as amended, the
Company’s bylaws, as amended, or any material agreement or instrument to which
the Company is a party or by which it is bound, and the holders thereof shall be
entitled to all rights accorded to a holder of Common Stock.

(d) No Conflicts. The Company is not in violation of its amended and restated
certificate of incorporation or amended and restated bylaws, as amended, or in
default under any agreement, indenture or instrument to which the Company is a
party, the effect of which violation or default could reasonably be expected to
have a material adverse effect on the Company, and the execution, delivery and
performance of this Agreement by the Company and the consummation of the
transactions contemplated hereby will not conflict with, or constitute a breach
of, or default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any of the assets of the Company pursuant to the
terms of any agreement, indenture or instrument to which the Company is a party
which lien, charge or encumbrance could reasonably be expected to have a
material adverse effect on the Company, or result in a violation of the amended
and restated certificate of incorporation or amended and restated bylaws of the
Company or any order, rule or regulation of any court or governmental agency
having jurisdiction over the Company or any of its property; and, except as
required by the Securities Act, the Exchange Act, and applicable state
securities laws, no consent, authorization or order of, or filing or
registration with, any court or governmental agency is required for the
execution, delivery and performance of this Agreement.

(e) Capitalization. Exhibit C sets forth, as of the date set forth therein, the
authorized capital stock of the Company, the issued and outstanding shares, and
any other equity interests of the Company (including without limitation those
equity interests reserved under any option plan or similar agreement). Except as
set forth on Exhibit C, or as set forth or otherwise disclosed in the Company’s
Commission Documents (as defined below) or any exhibits thereto, and as of the
date hereof, there are no (i) outstanding options, warrants, rights (including
conversion rights, preemptive or similar rights, rights of first refusal, and
registration rights), proxy or stockholder agreements, or agreements,
arrangements or commitments of any kind for the purchase or acquisition from the
Company of any issued or unissued securities, in each case to which the Company
is a party or by which the Company is bound; (ii) there are no obligations,
contingent or otherwise, of the Company to repurchase, redeem or otherwise
acquire any shares of the capital stock of, or other equity interests in, the
Company; and (iii) there are no voting trusts, proxies or other agreements or
understandings to which the Company is a party or by which the Company is bound
with respect to the voting of any shares of the capital stock of the Company.

(f) Commission Documents, Financial Statements. Since January 1, 2011, the
Company has timely filed all reports, schedules, forms, statements and other
documents required to be filed by it with the Commission pursuant to the
reporting requirements of the Exchange Act (all of the foregoing including
filings incorporated by reference therein being referred to herein as the
“Commission Documents”). At the times of their respective filings, the Form 10-K
for the fiscal year ended December 31, 2013 (the “Form 10-K”) and each
subsequently filed Form 10-Q (collectively, the “Form 10-Q”) complied in all
material respects with the requirements of the Exchange Act, and the rules and
regulations of the Commission promulgated thereunder and other federal, state
and local laws, rules and regulations applicable to such documents, and each
Form 10-Q and the Form 10-K did not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading. As of their respective dates, the
financial statements of the Company included in the Commission Documents
complied as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the Commission or other
applicable rules and regulations with respect thereto. Such financial statements
have been prepared in accordance with generally accepted accounting principles
applied on a consistent basis during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto or (ii) in
the case of unaudited interim statements, to the extent they may not include
footnotes or may be condensed or summary statements), and fairly present in all
material respects the financial position of the Company and its subsidiaries as
of the dates thereof and the results of operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments).



--------------------------------------------------------------------------------

Section 4. Conditions to Closing.

(a) Conditions to Both Parties’ Obligations. The obligations of the Company and
the Standby Purchasers to consummate the transactions contemplated hereunder in
connection with the Standby Offering are subject to the fulfillment, prior to or
on the Closing Date, of the following conditions:

(i) the Rights Offering shall have been consummated in accordance with the terms
and conditions described in the Prospectus; and

(ii) no judgment, injunction, decree, regulatory proceeding or other legal
restraint shall prohibit, or have the effect of rendering unachievable, the
consummation of the Standby Offering or the transactions contemplated by this
Agreement.

(b) Conditions to Company’s Obligations. The obligations of the Company to
consummate the transactions contemplated hereunder in connection with the
Standby Offering are subject to the fulfillment, prior to or on the Closing
Date, of the following conditions, which may be waived by the Company in its
sole discretion:

(i) the representations and warranties of the Standby Purchasers in Section
2 shall be true and correct in all material respects as of the date hereof and
as of the Closing Date as if made as of such date; and

(ii) the Standby Purchasers shall have performed all of their obligations
hereunder.

(c) Conditions to Standby Purchaser’s Obligations. The obligations of the
Standby Purchasers to consummate the transactions contemplated hereunder in
connection with the Standby Offering are subject to the fulfillment, prior to or
on the Closing Date, of the following conditions which may be waived by the
Standby Purchasers in their sole discretion:

(i) the representations and warranties of the Company in Section 3 shall be true
and correct in all material respects as of the date hereof and as of the Closing
Date as if made as of such date;

(ii) the Company shall have performed all of its obligations hereunder; and

(iii) the certificates of designations for each of the Preferred Stock and the
Series A-1 Preferred Stock, in form reasonably acceptable to the Standby
Purchaser, shall have been filed with the Secretary of State of the State of
Delaware.

Section 5. Survival. The representations and warranties of the parties contained
in this Agreement or in any certificate delivered hereunder shall survive the
Closing hereunder.

Section 6. Covenants.

(a) SEC Filings. The Company shall file a registration statement on Form S-3
relating to the Rights Offering (the “Registration Statement”) with the
Commission, and shall use best efforts to cause the Registration Statement to
become effective and to commence and consummate the Rights Offering (the terms
of which shall provide, among other things, (i) a subscription period equal to
thirty (30) days, and (ii) no over-subscription privileges). The Company agrees,
as soon as reasonably practicable after the Company is advised or obtains
knowledge thereof, to advise the Standby Purchasers with a confirmation in
writing, of (i) the time when any amendment or supplement to the Prospectus has
been filed, (ii) the issuance by the Commission of any stop order, or of the
initiation or threatening of any proceeding, suspending the effectiveness of the
Registration Statement or any amendment thereto or any order preventing or
suspending the use of any preliminary prospectus or the Prospectus or any
amendment or supplement thereto, (iii) the issuance by any state securities
commission of any notice of any proceedings for the suspension of the
qualification of the shares of Preferred Stock for offering or sale in any
jurisdiction or of the initiation, or the threatening, of any proceeding for
such purpose, (iv) the receipt of any comments from the Commission directed
toward the Registration Statement or any document incorporated therein by
reference, and (v) any request by the Commission for any amendment to the
Registration Statement or any amendment or supplement to the Prospectus or for
additional information. The Company shall use its commercially reasonable
efforts to prevent the issuance of any such order or the imposition of any such
suspension and, if any such order is issued or suspension is imposed, to obtain
the withdrawal thereof as promptly as possible.



--------------------------------------------------------------------------------

(b) Information About Standby Purchasers. Each Standby Purchaser agrees to
furnish to the Company all information with respect to such Standby Purchaser
that may be necessary or appropriate, and any information furnished to the
Company for the Prospectus by such Standby Purchaser shall not contain any
untrue statement of material fact or omit to state a material fact required to
be stated in the Prospectus or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

(c) Public Announcements. Neither the Company nor the Standby Purchasers shall
issue any public announcement, statement or other disclosure with respect to
this Agreement or the transactions contemplated hereby without the prior consent
of the other party hereto, which consent shall not be unreasonably withheld or
delayed, except if such public announcement, statement or other disclosure is
required by applicable law or applicable stock market regulations, in which case
the disclosing party shall consult in advance with respect to such disclosure
with the other party to the extent reasonably practicable.

(d) NASDAQ Listing. The Company shall cause the shares of Common Stock
underlying each of the Preferred Stock and any Additional Preferred Stock,
issued to the Standby Purchasers hereunder to be listed on the NASDAQ Capital
Market.

(e) Restrictive Legend. The Standby Purchasers acknowledge and agree that
Preferred Stock and Series A-1 Preferred Stock issued pursuant to this Agreement
and any securities issued or issuable with respect to such securities by way of
stock dividend or stock split or in connection with a combination of shares,
conversion of such securities, recapitalization, merger, consolidation, going
private, tender offer, amalgamation, change of control, other reorganization or
otherwise, shall bear restrictive legends in substantially the following form:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED. THEY MAY NOT BE OFFERED,
SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED OTHER THAN PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR PURSUANT
TO AN EXEMPTION FROM REGISTRATION SPECIFIED IN AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE PROVIDENCE SERVICE CORPORATION (THE “COMPANY”) OR OTHERWISE
AS PERMITTED BY LAW.

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of any such securities upon which
it is stamped, if such securities are registered for sale under an effective
registration statement filed under the Securities Act or if such securities are
proposed to be sold pursuant to an exemption from registration and the Company
receives an opinion of counsel reasonably satisfactory to it with respect to
compliance with such exemption.

(f) Certificates of Designations. The parties shall negotiate in good faith the
terms and conditions of the certificates of designation for the Preferred Stock
and the Series A-1 Preferred Stock in accordance with the Term Sheet.

(g) Exchange Agreement. The parties shall have executed an exchange agreement
substantially in the form attached hereto as Exhibit D.

Section 7. Termination.

(a) By the Standby Purchasers. The Standby Purchasers may terminate this
Agreement if the Company materially breaches its obligations under this
Agreement and such breach is not cured within ten business days following
written notice to the Company.

(b) By the Company. The Company may terminate this Agreement (i) if consummation
of the Rights Offering and/or the Standby Offering is prohibited by applicable
law, rules or regulations, or (iii) if the Standby Purchasers materially breach
their obligations under this Agreement and such breach is not cured within ten
business days following written notice to the Standby Purchasers.



--------------------------------------------------------------------------------

(c) Other. Any of the parties hereto may terminate this Agreement if the
transactions contemplated are not consummated by August 31, 2015. In addition,
this Agreement shall terminate upon the parties’ mutual consent.

(d) Effect of Termination. The Company and the Standby Purchasers hereby agree
that any termination of this Agreement pursuant to this Section 7 (other than
termination by one party in the event of a breach of this Agreement by the other
party or a misrepresentation of any of the statements made hereby by the other
party), shall be without liability to the Company or the Standby Purchasers;
provided, however, that the parties shall, in all events, remain bound by and
continue to be subject to the provisions set forth in Section 10 hereof.

Section 8. Notices. All notices, communications and deliveries required or
permitted by this Agreement shall be made in writing signed by the party making
the same, shall specify the Section of this Agreement pursuant to which it is
given or being made and shall be deemed given or made (a) on the date delivered
if delivered in person, (b) on the third (3rd) business day after it is mailed
if mailed by registered or certified mail (return receipt requested) (with
postage and other fees prepaid) or (c) on the day after it is delivered,
prepaid, to an overnight express delivery service that confirms to the sender
delivery on such day, as follows:

If to the Company:

Providence Service Corporation

64 E Broadway Blvd.

Tucson, AZ 85701

Facsimile: (520) 747-6605

Attention: General Counsel

With a copy (which shall not constitute notice to the Company) to:

Paul Hastings LLP

75 East 55th Street

New York, NY 10022

Facsimile: (212) 230-7777

Attention: Barry A. Brooks

If to the Standby Purchasers, as provided on the signature page hereto.

With a copy (which shall not constitute notice to the Standby Purchasers) to:

Gibbons P.C.

One Pennsylvania Plaza, 37th Floor

New York, New York 10119

Attention: Frank T. Cannone

Facsimile: 973-639-8340

or to such other representative or at such other address of a party as such
party hereto may furnish to the other parties in writing in accordance with
this Section 8.

Section 9. Entire Agreement. This Agreement constitutes the entire agreement and
understanding among the Standby Purchasers and the Company, and supersedes all
prior agreements and understandings relating to the subject matter hereof.

Section 10. Indemnification.

(a) To the fullest extent permitted by law, each Standby Purchaser, severally,
not jointly, hereby agrees to indemnify and hold harmless the Company, its
affiliates, and their respective directors, officers and authorized agents from
and against any and all losses, claims, damages, expenses and liabilities
relating to or arising out of any breach of any representation, warranty,
covenant or undertaking made by or on behalf of such Standby Purchaser in this
Agreement.

(b) To the fullest extent permitted by law, the Company hereby agrees to,
indemnify and hold harmless the Standby Purchasers, their affiliates, and their
respective directors, officers and authorized agents



--------------------------------------------------------------------------------

from and against any and all losses, claims, damages, expenses and liabilities
relating to or arising out of (i) any breach of any representation, warranty,
covenant or undertaking made by or on behalf of the Company in this Agreement
and (ii) the transactions contemplated hereby and the Note, except to the extent
that any such losses, claims, damages, expenses and liabilities are attributable
to the gross negligence, willful misconduct or fraud of such Standby Purchaser,
their affiliates, and their respective directors, officers or authorized agents.
Notwithstanding the foregoing, indemnification rights set forth in the foregoing
sentence shall not apply to or be for the benefit of any person that is a
director, officer or employee of the Company in such capacity.

Section 11. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware.

Section 12. Several Liability. Each Standby Purchaser shall be severally, not
jointly with the other Standby Purchasers, liable for the due and timely
compliance with and performance of each of the terms, conditions, covenants and
obligations of such Standby Purchaser set forth in this Agreement.

Section 13. Amendments. This Agreement may be modified or amended only with the
written consent of the Company and the Standby Purchasers.

Section 14. Severability. If any provision of this Agreement shall be invalid
under the applicable law of any jurisdiction, the remainder of this Agreement
shall not be affected thereby.

Section 15. Miscellaneous.

(a) Notwithstanding any term to the contrary herein, no person other than the
Company or the Standby Purchasers shall be entitled to rely on and/or have the
benefit of, as a third party beneficiary or under any other theory, any of the
representations, warranties, agreements, covenants or other provisions of this
Agreement.

(b) The headings in this Agreement are for purposes of reference only and shall
not limit or otherwise affect the meaning of this Agreement.

(c) This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all of which, when taken together, shall
constitute one and the same instrument.

(d) The Standby Purchasers shall not assign this Agreement or any of its rights
hereunder without the Company’s prior written consent.

(e) The Company shall pay its own costs and expenses and all reasonable,
out-of-pocket and documented legal fees of the Standby Purchasers incurred in
connection with the Rights Offering, the Standby Offering and the other
transactions contemplated by this Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Standby Purchasers have executed this Agreement on and
as of the date first set forth above.

 

STANDBY PURCHASERS: COLISEUM CAPITAL PARTNERS, L.P. By:  

/s/ Christopher Shackelton

  Name:   Christopher Shackelton   Title:   Managing Director Address for
Notices: c/o Coliseum Capital Management, LLC One Station Place, 7th Floor South
Stamford, CT 06902 Attention: Christopher Shackelton COLISEUM CAPITAL PARTNERS
II, L.P. By:  

/s/ Christopher Shackelton

  Name:   Christopher Shackelton   Title:   Managing Director Address for
Notices: c/o Coliseum Capital Management, LLC One Station Place, 7th Floor South
Stamford, CT 06902 Attention: Christopher Shackelton COLISEUM CAPITAL CO-INVEST,
L.P. By:  

/s/ Christopher Shackelton

  Name:   Christopher Shackelton   Title:   Managing Director Address for
Notices: c/o Coliseum Capital Management, LLC One Station Place, 7th Floor South
Stamford, CT 06902 Attention: Christopher Shackelton BLACKWELL PARTNERS, LLC By:
 

/s/ Christopher Shackelton

  Name:   Christopher Shackelton   Title:   Managing Director Address for
Notices: c/o Coliseum Capital Management, LLC One Station Place, 7th Floor South
Stamford, CT 06902 Attention: Christopher Shackelton



--------------------------------------------------------------------------------

ACCEPTED AND AGREED: THE PROVIDENCE SERVICE CORPORATION By:  

/s/ Warren S. Rustand

  Name:   Warren S. Rustand   Title:   Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT A

Term Sheet

(see attached)



--------------------------------------------------------------------------------

EXHIBIT B

Percentages

 

Standby Purchaser

   Percentages  

Coliseum Capital Partners, L.P.

     47.4962 % 

Coliseum Capital Partners II, L.P.

     12.2297 % 

Blackwell Partners, LLC

     14.4980 % 

Coliseum Capital Co-Invest, L.P.

     25.7761 % 



--------------------------------------------------------------------------------

EXHIBIT C

Capitalization



--------------------------------------------------------------------------------

Exhibit D

Form of Exchange Agreement